Wood, J. This action was instituted by the appellees against the appellants to foreclose a chattel mortgage on certain personal property of the appellant, J. W. Kennedy, and to recover the value of certain cotton bought by the appellant, Lesser-Goldman Cotton Company (hereafter called company), from the appellant, Kennedy, grown in the year 1920, on which the appellees claim a mortgage lien. At the time of the execution of the mortgage in question appellee, A. V. Hembree, was in the mercantile business in Morrilton, Arkansas, under the firm name of A. V. Hembree & Son. Later he was adjudged a bankrupt, and his assets sold. He and the other 'appellees bought in the notes and accounts at the bankrupt sale of A. V. Hembree & Son. Upon the trial of the cause a decree was rendered in favor of the appellees against the appellants, from which is this appeal. 1. The company contends that the mortgage executed by Kennedy to Hembree, if otherwise valid, was never filed as provided by law, and did not become constructive notice to third parties because the name A. V. Hembree & Son was printed on the back of the mortgage, under the indorsement, “This instrument is to be filed but not recorded;” that the printing of the name A. V. Hembree & Son was not a signature within the meaning of § 7384, Crawford & Moses’ Digest. This contention of appellant cannot be sustained, for the reasons set forth in Leach v. Bald Knob State Bank, post p. 91, which cause rules this on the point under consideration. 2. Both appellants Kennedy and the company deny that Kennedy mortgaged his cotton crop, and contend that the mortgage upon its face does not sufficiently describe the cotton crop to charge a purchaser thereof with notice. The issue as to whether or not appellant Kennedy intended, and attempted, to mortgage his cotton crop grown in the year 1920 to A. Y. Hembree & Son is purely one of fact, and it could serve no useful purpose as a precedent to set out in detail and argue the testimony upon which the trial court found that Kennedy did execute a mortgage on his crop for the year 1920 to Hembree & Son. Suffice it to say that we have considered the testimony, and are convinced that the finding of the court on this issue is not clearly against the preponderance of the evidence. The issue of whether or not the description in the mortgage is sufficient to describe the cotton crop so as to charge a purchaser thereof with notice is one of law. The property described in the mortgage is as follows: ‘ ‘ Entire crop of cotton grown during the year 1920 on Welbourne Place, in Watson Township, Conway County, Arkansas, or any and all crops of corn and cotton I may have an interest in during the year 19......in said county, Arkansas.” In the case of Johnson v. Grissard, 51 Ark. 410, the description in the mortgage was “all my crop of corn and cotton or other produce that I may raise, or in which I may in any manner have an interest, for the year 1884, in Faulkner County, Arkansas.” In that case we held that the description could be made certain by extrinsic evidence, and that the record of the conveyance was constructive notice of the mortgagee’s lien on the crop mentioned. In the case of Storthz v. Smith, 109 Ark. 552, the description in the mortgage was very similar to the description in the mortgage under review, and we held in that case that the description was sufficient to give notice fo all parties of the lien on any crop raised by the mortgagor in Faulkner County, tlie same being the county named in which the crop was grown. These cases rule the case in hand, and it becomes wholly immaterial whether there was a mistake in naming the place on which the cotton was grown or the township in which the place was situated upon which the cotton was grown. The decree of the chancery court is in all things correct, and it is therefore affirmed.